Citation Nr: 1205758	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  07-23 860 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for headaches claimed as secondary to temporomandibular joint derangement (TMJ)with chronic arthritis. 

2.  Entitlement to a separate evaluation for nerve impairment secondary to right ankle injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The appellant served on active duty from February 1992 to February 1995. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a rating decision of the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2009, the appellant testified before the undersigned Veteran's Law Judge (VLJ).  A copy of the transcript is associated with the claims folder. 

This case was remanded for further development in November 2009.  

The issue of entitlement to service connection for headaches claimed as secondary to TMJ with chronic arthritis in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant was notified in March 2011 of a VA examination scheduled in connection with her claim for a separate evaluation for nerve impairment secondary to right ankle injury.

2. The appellant failed to appear for the scheduled VA examination and did not show good cause for doing so.


CONCLUSION OF LAW

The appellant's claim is denied on the basis of her failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letters dated in June 2006 and June 2009.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service and private treatment records have been obtained.  

We note that the appellant has failed to appear for several scheduled examinations to include examinations in February 2009 and March 2009.  In November 2009, the Board remanded this case for further development.  In March 2011, the AOJ notified the appellant that an examination was scheduled on March 25, 2011.  The record indicates that the appellant failed to report for the March 2011 examination.  There is no indication that the correspondence was returned as undeliverable.  The record contains no justifiable indication of the reason for the appellant's failure to appear for the VA examination.  Nonetheless, she failed to report for the examination and did so without good cause.  The Board finds that the appellant was given more than one opportunity to present for a VA examination, and therefore VA satisfied its duty to assist.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

Legal Criteria and Analysis

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2011).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160 (2011).

In this case, the claim on appeal is not the original claim for compensation as contemplated by the operative VA regulations.  Rather, the claim is for a separate evaluation for nerve impairment secondary to the service connected right ankle injury.  When this appeal was before the Board in November 2009, it was determined that further development was needed for proper adjudication.  At that time, the RO was asked to schedule the appellant for a VA examination for her claim.  In January 2010, the appellant was afforded a VA examination for the joints.  During that examination, examination of the ankles was attempted but not completed because the appellant was uncooperative and claimed right ankle pain.  She was again scheduled for a VA examination for the joints in March 2011 and was notified of the examination in March 2011.  She failed to appear for the examination.  

The record reflects that the appellant failed to report for the examination and failed to provide good cause for her absence (a claimant failing to report for a scheduled examination must show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992)).

As the Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

We recognize that the appellant's representative argues that the December 2010 VA examination was inadequate as the right ankle could not be tested for instabilities or other tendon abnormalities because the appellant complained of pain.  For that reason, he asserts that the appellant should be afforded another VA examination.  However, we note that the appellant was rescheduled for a VA examination in March 2011 but she failed to appear for the examination.  As such, his argument is without merit.  

Again, under 38 C.F.R. § 3.655, when entitlement to a benefit cannot be established without VA examination, and a claimant, without good cause, fails to report for such examination; and the examination was in conjunction with an other original claim, the claim shall be denied.  Here, a VA examination was needed to determine whether nerve impairment secondary to right ankle disability was shown upon examination.  In this case the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claim must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b) (2011).


ORDER

A separate evaluation for nerve impairment secondary to right ankle injury is denied. 


REMAND

The appellant has appealed the denial of service connection for headaches claimed as secondary to the service connected TMJ.  When this appeal was before the Board in November 2009, it was determined that further development was needed for proper adjudication.  At that time, the RO was asked to schedule the appellant for a VA examination for her claim and to obtain an opinion.  

During the February 2010 neurological examination, it was documented that a cat scan was ordered but that the appellant could not get it done as she had children.  Tension bitemporal headaches were diagnosed.  The examiner stated that the appellant had headaches reported in 1992 preceding her TMJ surgery which was in 1994 and that without additional diagnostic testing like a cat scan or MRI it will not be possible to rule out organic causes.  The examiner related that a medical opinion was not requested.  However, we note that per the November 2009 remand order it was requested that the examiner render an opinion regarding the relationship between the appellant's headaches and her service connected TMJ.  Although we recognize that the appellant was unable to complete further testing, the VA examiner nevertheless did not provide the requested opinion.  

The Court has held that a remand by either the Court or the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the examiner is requested to comply with the Board's remand directives, as stated below.

Accordingly, the case is REMANDED for the following action:

Obtain an opinion that addresses whether it is likely, as likely as not, or not likely that headaches are (a) secondary to TMJ derangement, or (b) aggravated by TMJ derangement.  A complete rationale for all opinions must be provided.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


